Citation Nr: 1638103	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back condition with sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991, from January 2005 to June 2006, from July 2010 to March 2011, and from March 2011 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015.  The record was left open for 30 days to submit additional evidence, which was received in June 2016.

A rating decision was previously issued in December 2007 denying a claim of service connection for low back with sciatica.  A notice of disagreement (NOD) was received, and a statement of the case (SOC) was issued in August 2008.  A VA Form 9 or substantive appeal was not filed within 90 days.  The earlier claim is now being reconsidered pursuant to 38 C.F.R. § 3.156(c) in light of service records received in May 2014.


FINDINGS OF FACT

The Veteran is diagnosed with a low back condition, and the evidence of record makes a nexus to service, including on the basis of recurrent symptoms since service, at least equally likely. 


CONCLUSION OF LAW

The criteria to establish service connection for a low back condition manifested by lumbar disc disease, dextroscoliosis, and back strain with left lower extremity radicular pain, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back condition with sciatica.  He testified at the Board hearing that his back pain first started when he was in Iraq.  Board Hr'g Tr. 3, 8.  It started with "wearing all the gear," running, jumping out of vehicles, and "stuff like that, the weight just constantly bring me down."  Board Hr'g Tr. 3.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In considering the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current low back condition with sciatica has been diagnosed.  This is demonstrated on magnetic resonance imaging scan (MRI) in June 2006 with a finding of lumbar disc disease most pronounced at L5-S1.  A VA examination conducted in July 2012 also confirmed a diagnosis of dextroscoliosis and back strain with left lower extremity radicular pain.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran suffered symptoms during service in Iraq.  At his Board hearing, he credibly and competently testified that symptoms started at that time.  See Board Hr'g Tr.  3, 8.  His service treatment records (STRs), including a May 2005 Post-Deployment Health assessment, show complaints of back pain during that deployment and since.  Additionally, the report of back pain is consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's current low back condition is related to the injury during service.  Favorable to the claim, the Veteran himself credibly testified at the Board hearing that his symptoms started during service and have recurred since then.  See Board Hr'g Tr. 8.  Also favorable, a VA primary doctor notated in July 2012 that the Veteran had musculoskeletal problems due to injuries sustained while deployed.  

Based on the current evidence of record, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a nexus between the current low back disability and the symptoms during service is established.  Therefore, service connection is warranted for a low back condition manifested by lumbar disc disease, dextroscoliosis, and back strain with left lower extremity radicular pain.


ORDER

Service connection for a low back condition manifested by lumbar disc disease, dextroscoliosis, and back strain with left lower extremity radicular pain, is granted. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


